TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00486-CR


Raheem Generous Gordon, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 59763, HONORABLE JOE CARROLL, JUDGE PRESIDING


O R D E R
PER CURIAM

		Raheem Generous Gordon has filed "Appellant's Opening Brief" in which he
complains that the trial court erred by failing to have the defendant sign the Certification of
Defendant's Rights of Appeal.  See Tex. R. App. P. 25.2(d).  Gordon seeks to have his lack of
signature on the certification corrected before presenting his points of error on the merits.  The
certification occurred after the judgment was rendered.  Appellant timely filed a notice of appeal and
requested and was appointed counsel.  The clerk's record and reporter's records have been filed. 
Appellant has not demonstrated that the absence of appellant's signature on the certification probably
caused the rendition of an improper judgment or probably prevented him from properly presenting
the case to the court of appeals.  On the record presented, we find no reversible error in the absence
of defendant's signature on the certification of right to appeal.  See Tex. R. App. P. 44.1(a).
		Appellant is ordered to file a brief on the merits of this appeal on or before April 30,
2010.  No further extensions will be granted.  Ordered March 31, 2010.


Before Chief Justice Jones, Justices Pemberton and Waldrop
Do Not Publish